     2:18-mn-02873-RMG        Date Filed 05/19/21      Entry Number 1618       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

                                              )
IN RE: AQUEOUS FILM-FORMING                   )   MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                      )
LITIGATION                                    )   CASE MANAGEMENT ORDER NO. 18
                                              )
                                              )   This Order Relates to All Actions.
                                              )
                                              )
                                              )
                                              )

                         Notice for Appointment of Special Master

1.     This matter arises on the Plaintiffs’ Executive Committee’s (“PEC”) unopposed motion

       for appointment of a Special Master. (Dkt. No. 1615.)

2.     The PEC requests appointment of a Special Master to organize, assess and review

       Common Benefit Fund submissions. These submissions are plaintiffs’ counsel’s time

       and expense records submitted monthly pursuant to Case Management Order No. 3. The

       PEC agrees to bear the cost of the Special Master’s responsibilities and duties, and

       specifically requests appointment of Mr. John W. Perry, Jr.

4.     Rule 53 of the Federal Rules of Civil Procedure provides that the Court may appoint a

       Special Master to “perform duties consented to by the parties” Fed. R. Civ. P.

       53(a)(1)(A). “Before appointing a master, the court must give the parties notice and an

       opportunity to be heard.” Fed. R. Civ. P. 53(b)(1). Then, the Court “may issue the

       [appointment] order only after: the master files an affidavit disclosing whether there is

       any ground for disqualification under 28 U.S.C. § 455[.]” Fed. R. Civ. P. 53(b)(3)(A).

       The Court “must fix the master’s compensation on the basis and terms stated in the

       appointing order,” which the Court may thereafter adjust after notice and opportunity to
     2:18-mn-02873-RMG         Date Filed 05/19/21       Entry Number 1618          Page 2 of 2




       be heard. Fed. R. Civ. P. 53(g)(1). The Special Master’s compensation “must be paid” by

       a party, the parties, or a fund or subject matter of the action. Fed. R. Civ. 53(g)(2).

5.     Accordingly, the Court hereby provides the parties notice of its intent to appoint John W.

       Perry, Jr. as Special Master relating to the review of plaintiffs’ counsel’s Common

       Benefit Fund submissions. The Court further provides the parties with an opportunity to

       be heard by submitting any response to this Order on or before May 28, 2021.

       AND IT IS SO ORDERED.



                                              s/ Richard Mark Gergel
                                              Richard Mark Gergel
                                              United States District Judge

May 19, 2021
Charleston, South Carolina




                                                 2
